BREAUX, C. J.
The indictment charged the accused with having committed murder. He pleaded not guilty, and the trial of the case was proceeded with. Evidence was taken, argument of counsel heard, and the charge of the court given, and he was found guilty and sentenced to be executed.
On Motion to Dismiss.
[1] The Attorney General moves to dismiss the appeal. There was no ground for dismissing the appeal. The motion is overruled.
On the Merits.
[2] No bills of exceptions were taken, no assignment of error filed, and no error is apparent on the face of the papers.
There is no question before us to decide. The sentence and judgment are affirmed.